GRIFFIN, J.
Cassondra Davis [“Davis”] appeals a final administrative order of the State Retirement Commission [“the Commission”] affirming the denial of in-line-of-duty retirement benefits to Davis. Davis contends that she is eligible for such benefits because she suffered an injury or illness during the performance of her job duties which was a substantial producing or aggravating cause of her total and permanent disability. The Commission found:
Petitioner has not established the requisite causal link between any accident or injury arising out of and in the actual performance of duty required by her employment. Nor has there been a showing that any actions were the substantial, producing cause or aggravating cause of her total and permanent disability.
After examination of the record below, we affirm.
Appellant contends that the evidence she offered below “conclusively” showed that her disability arose out of her employment as a corrections officer. Although she did offer evidence that her illness is job related, it was by no means conclusive. The weight of the evidence was for the fact-finder to evaluate.
AFFIRMED.
COBB and PETERSON, JJ., concur.